972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sam PITTS, Plaintiff-Appellant,v.James A. SMITH, Jr., Regional Administrator;  D. R. Lawson,Chief Deputy Warden;  John Holland, Institutional Physician;State Employed Medical Staff & COntract;  Southside MedicalService, Incorporated;  Shirley Mitchell, Head Nurse, GRCCBUnit Medical Department;  Brenda Wright, L.P.N., GRCCMedical Department B-Unit;  Unknown Nurse, L.P.N.,Defendants-Appellees.
No. 92-6590.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-714)
Sam Pitts, Appellant Pro Se.
E.D.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Sam Pitts filed suit under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Plaintiff failed to comply with the fee order.  The district court also denied Pitts's motion for reconsideration.  Plaintiff appeals.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED